Motion referred to the court that rendered the decision. Present — Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ. Cross motion by appellant Brooklyn Trust Company, individually, to amend the decision of this court dated May 28, 1951, by deleting that portion of the paragraph designated as number (3) therein, which denies said appellant’s motion to strike from paragraph 44 of the supplemental complaint the reference therein to paragraphs Twelfth and Sixteenth of said complaint, dismissed in view of the amendment of the decision on the court’s own motion, decided herewith. Counter application by respondent to amend said decision by deleting that portion of the paragraph designated number (3) therein, which reads as follows: “ and the re-allegation of the ‘ Tenth,’ ‘ Twelfth ’ and ‘ Sixteenth ’ paragraphs in the ‘ Forty-fourth ’ paragraph,” and substituting therefor another provision, denied, without costs. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ. [See ante, p. 858.]